Citation Nr: 0813587	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  07-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of expenses for 
private medical treatment provided at Manatee Memorial 
Hospital in Bradenton, Florida, from October 22, 2005 to 
October 25, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision of the Department 
of Veterans Affairs (VA) Medical Center in Bay Pines, Florida 
that denied financial assistance for the veteran's private 
medical care for October 20, 2005 to October 25, 2005.

The veteran had a hearing before a review board in May 2007, 
after which the review board reversed the denial of benefits 
in part, granting financial assistance for two days of the 
veteran's medical treatment, from October 20, 2005 to October 
21, 2005.  A transcript of the hearing is of record.

In October 2007, the veteran was afforded a hearing before 
the undersigned at the St. Petersburg, Florida VA Regional 
Office.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran incurred medical expenses for treatment 
rendered from October 22, 2005 to October 25, 2005 in 
connection with private hospital treatment.

2.  The private medical care provided from October 22, 2005 
to October 25, 2005 was emergent and a VA facility was not 
feasibly available for care at that time.

3.  The veteran was not aware that he was stable for 
transport to a VA facility until the date of discharge, 
October 25, 2005.






CONCLUSION OF LAW

The criteria for reimbursement or payment for the 
unauthorized costs of private medical expenses incurred from 
October 22, 2005 to October 25, 2005 are met.  38 U.S.C.A. §§ 
1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.1000- 17.1008 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requests payment or reimbursement of unauthorized 
medical expenses from treatment.  The veteran contends that 
the treatment provided from October 22, 2005 to October 25, 
2005 was for an emergent condition and that a VA facility was 
not feasibly available.

Because the medical expenses incurred were not authorized, 
the next determination that must be made is whether the 
veteran is entitled to reimbursement or payment by VA of such 
unauthorized medical expenses.  Payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of the Act became 
effective as of May 29, 2000.

To be eligible for reimbursement, the treatment must satisfy 
all of the following conditions: (1) The emergency services 
were provided in a hospital emergency department or a similar 
facility providing emergency care; (2) A prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention for the initial evaluation and 
treatment would have been hazardous to life or health; (3) A 
VA or other Federal facility was not feasibly available and 
an attempt to use them beforehand would not have been 
considered reasonable by a prudent layperson; (4) The care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility, with the medical emergency 
lasting only until stabilization of the veteran; (5) The 
veteran was enrolled in the VA health care system at the time 
the emergency treatment was furnished and had received 
medical services under 38 U.S.C.A. Chapter 17 within two 
years before the non-VA emergency treatment; (6) The veteran 
is financially liable to the non-VA provider of the emergency 
treatment; (7) The veteran has no health insurance coverage 
for payment or reimbursement for the emergency treatment; (8) 
The veteran has unsuccessfully exhausted claims reasonably 
available against a third party in the case of an accident or 
work-related injury; and (9) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728, which applies 
primarily to emergency treatment for a service-connected 
disability.  38 C.F.R.  § 17.1002.  The criterion in dispute 
is the fourth listed above.

The May 2007 decision of the VA review board stated that the 
claim was approved to the point of stabilization on October 
21, 2005 and the remainder of the episode of care from 
October 22, 2005 to October 25, 2005 was denied. The decision 
stated that the veteran did not meet 38 U.S.C.A. § 17.1002(d) 
since at the point of stabilization the veteran could have 
been transferred to the VAMC.

During the hearing before the undersigned, the veteran 
testified that he had just moved from New York to Florida and 
that he tried to get to a VA facility for treatment.  
However, upon contacting local VA facilities, he was told 
that he had to reapply for VA benefits and that it would take 
up to 6 months for an appointment.  He was advised that his 
other option was to travel to the Bay Pines VA Medical Center 
(VAMC), a greater distance away.  He stated that Bay Pines 
VAMC was not an option because he could not drive.  

At the hearing before the regional review board, the veteran 
testified that he was aware of the local Sarasota VA clinic 
and the Bay Pines VA facility at the time he became ill.  The 
veteran called the Sarasota Clinic and was told that it would 
take six months to get an appointment and that he would have 
to go to the Bay Pines facility for a walk-in appointment.  
He testified that he was vomiting and had a headache, chills 
and a fever and was unable to drive to Bay Pines.  He called 
the North County Sarasota Clinic but it was not taking walk-
in patients; however, he was referred to a private clinic 
where he was seen and referred to the emergency department at 
Manatee Memorial for treatment.

The veteran further testified that his treatment from October 
23-25, 2005 included treatment via catheter.  The catheter 
was not removed until October 25, 2005.  The veteran 
indicated that on October 23, 2005 he was informed of his PSA 
and blood counts.  He had an ultrasound on the 24th, and the 
catheter was removed on the 25th.  The veteran and his 
representative argue that he was not stable until the 25th of 
October and that even if he had been stable for transfer to a 
VA medical facility, the VA at Bay Pines did not have a bed 
available.

A document from the veteran's private medical provider, Dr. 
"H.", opined that the veteran was not stable and could not 
have been safely discharged or transferred to a VA facility 
until the time he was discharged.  He also indicated that the 
veteran's condition was of such a nature that a prudent 
layperson would have had reason to believe that delay in 
seeking medical attention would have been hazardous to life 
or health, including a potential for serious impairment to 
bodily function or serious dysfunction of any bodily organ, 
or part of organ, providing evidence in support of this 
claim.

The medical records from Manatee Memorial indicate that on 
October 25, 2005, there was some question of whether the 
veteran was stable enough for discharge.  The record states 
that liver function tests were pending, and if the results 
were stable, then the veteran could be discharged.  The 
results of the liver function tests came back "stable" and 
the medical providers deemed the veteran ready for discharge.  
It was recommended that the veteran have a liver panel done 
within a week after discharge.

Importantly, it is unclear from this record if the veteran 
was aware that he was "stable" prior to October 25, 2005, 
and unclear if the doctors treating him knew that he was 
"stable" prior to October 25, 2005.

This case turns on whether a medical emergency continued to 
be present following the first two days of hospital services 
for which VA has previously accepted financial 
responsibility.  An "emergency" is defined as "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action."  Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994) (citations omitted).

The Board notes that 38 C.F.R. § 17.1002, one of the 
regulations implementing the Veterans Millennium Health Care 
and Benefits Act, also defines emergency services.  Under 
such provision, emergency services exist where treatment is 
for a condition of such a nature that a prudent lay person 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health, and indicates that this standard is met if there 
is an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent lay person who possesses an average knowledge of 
health and medicine would reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  38 C.F.R. § 17.1002(b).

The regulations do not require that a veteran's treatment 
actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the evaluation and treatment were for a 
condition of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health.

A medical emergency lasts "only until the time the veteran 
becomes stabilized."  38 C.F.R. § 17.1002(d)."  The term 
stabilized means that no material deterioration of the 
emergency medical condition is likely, within reasonable 
medical probability, to occur if the veteran is discharged or 
transferred to a VA or other Federal facility."  38 C.F.R. § 
17.1001(d).

In this case, while a VA reviewing physician determined in 
May 2007 that the veteran's medical emergency had ended on 
October 21, 2005, from the veteran's viewpoint it is very 
unclear that he would have been aware that it was safe for 
him to go to a VAMC.  The veteran indicated that he attempted 
to seek treatment at a local VA facility, but was told that 
it would take 6 months to get an appointment and advised to 
seek private treatment.  The veteran also testified that he 
was unable to drive.  His testimony is found to be credible.

In addition, it is not clear from the medical treatment 
records that the veteran was, in fact, stable for transfer 
after October 21, 2005 as treatment records from October 25, 
2005 show that medical providers were waiting on liver 
function tests to return as "stable" before allowing him to 
be discharged.  Upon discharge, it was recommended that the 
veteran have a liver panel completed within a week of 
discharge, providing evidence in support of this claim.  

In addition, it was Dr. H.'s opinion that the veteran was not 
stable for discharge until October 25, 2005, which lends 
support to the claim.

Resolving all doubt in the veteran's favor, the Board finds 
that a medical emergency continued to be present throughout 
the period of care from October 22, 2005 to October 25, 2005.  
Given that all of the other prerequisites of 38 U.S.C.A. § 
1725 and 38 C.F.R. § 17.1002 are otherwise shown to have been 
met, it is determined that the veteran is entitled to 
reimbursement of or payment for the emergency medical 
services received at Manatee Memorial Hospital from October 
22, 2005 to October 25, 2005.

ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran October 22, 
2005 to October 25, 2005, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


